Title: To Alexander Hamilton from Nathan Rice, 13 April 1799
From: Rice, Nathan
To: Hamilton, Alexander


My dear General
Hingham [Massachusetts] April 13th. 1799

I have the honor to acknowledge the receipt of your favour of the 23rd ulto.; inclosing a list of the officers who are to compose my Regiment, distributed into companies.

I delayed not to convene as many of my officers as could be assembled expeditiously for the purpose of electing a paymaster. A plurality of the votes were in favour of Lieutenant Robert Duncan. The choice met my approbation, & I wish the nomination, if necessary, might meet the sanction of the President. You do not mention Sir, to whom his bonds are to be given, or who is to be the judge of the sufficiency of the sureties.
I have not as yet complyed with your orders, in nominating fit Characters for Quarter Master & Adjutant not from a disposition to disobey, but from a want of due knowledge of the gentlemen of that grade, to designate the most deserving, & the best qualifyed among them, & I hope Sir you will admit my appology as sufficient, as those appointments are certainly very important in the organization of a regiment: An unnecessary delay shall not take place—should it be necessary a temporary appointment can be made.
Previous to the receipt of your favour, I had taken the liberty of expressing to you the high sense I entertained of the honor done me in being appointed to so distinguished & responsible a rank, under a General whose virtues, Talents, & bravery have placed him most deservedly second in command in the armies of the United States. I also took the liberty to suggest a query, whether in arranging the officers to each regiment it would not be promotive of harmony in the corps to permit the field officers to agree on their Captains & with them to arrange & assign the subalterns to the companies? As the arrangement is made, I wish to ask whether an exchange of any of the officers, if agreed to by all concerned is admissible, for I am informed some of the Gentlemen are unpleasantly arranged, owing to some private disputes.
The very small knowledge I have already acquired of the officers had convinced me of the propriety of your observations respecting the future adjustments of their rank, & that important alterations will be proper and necessary & that the reforms therefor should be kept silent.
On the subject of the recruiting service which you suggest will speedily commence—permit me to observe that the winter the most promising season for the business being past, a further delay must very much injure it. Our young men will be engaging in husbandry & other employments, oweing to the superior encouragements which will be held out to them, beyond those held out by Government to their soldiers, & render it very difficult to obtain such men as I should wish to command. I hope Sir to have the honor of your particular instructions on this subject, as also on every other which will demand my attention, & beg you will do me the favour to believe I wait your orders therein: & that I am with the
highest esteem & respect Your obedient Servant
N Rice
